State Parks-Cabin Maintenance-Appropriation Surplus Appropriations to the Oklahoma Industrial Development and Park Commission for the Division of Parks, Recreation and Waterways may be expended for cabin maintenance in parks that do have lodges only if a surplus exists in said appropriation after all necessary expenses have been paid therefrom, in view of 74 O.S. 1111 [74-1111] — 68 O.S. 1112 [68-1112] (1968), and further provided, that state-owned lodges and cabins are not leased to any person, firm or corporation.  The Attorney General has had under consideration your letter dated May 1, 1968, wherein you request an official opinion.  You ask: "I call your attention to House Bill No. 1326 of the Second Session of the 31st Legislature, . . . does the new language mean that we can use park appropriations to maintain cabins only in parks that do not have lodges? "Since there are no appropriations to lodges for anything other than administration, we feel this new language needs to be interpreted, since we are concerned about cabin maintenance in parks that do have lodges." House Bill No. 1326, 31st Legislature, Second Session, provides in part as follows: "Section 1. Chapter 398, Section 11 O.S.L. 1965, (74 O.S. 1111 [74-1111] (1967), is amended to read as follows: "Section 1111. The Division of lodges shall subject to the policies, rules and regulations of the Commission: "(a) plan, supervise, construct, enlarge, improve, equip and operate state-owned lodges and cabins except cabins in parks where there are no lodges, under the jurisdiction and control of the Commission; . . . . "Section 2. Chapter 398, Section 12, O.S.L. 1965 (74 O.S. 1112 [74-1112] (1967)), is amended to read as follows: "Section 74 O.S. 1112 [74-1112]. The Division of Parks, Recreation and Waterways shall subject to the policies, rules and regulations of the Commission: "(a) plan, supervise, acquire, construct, enlarge, erect, improve, equip and furnish public recreation facilities in State parks, except lodges, but including cabins in parks where there is no state lodge, camping sites, scenic trails, picnic sites, golf courses, boating and bathing facilities and other similar facilities in State parks reasonably necessary and useful in promoting the public use of State parks under the jurisdiction and control of the Commission; . . . ." Clearly, the Division of Lodges shall supervise, improve, etc., state-owned lodges and cabins, except cabins in parks where there are no lodges, and the Division of Parks, Recreation and Waterways, shall supervise, improve, etc., public recreation facilities in State Parks, except lodges, but including cabins in parks where there is no State lodge. The purpose of the language amending present law is to establish a clear division of responsibility between the Division of Lodges and the Division of Parks, Recreation and Waterways.  House Bill No. 767, 31st Legislature, First Session, provides in pertinent part as follows: "Section 1. The several amounts named in this section, or so much thereof as may be necessary to accomplish the purpose designated, are hereby appropriated to the Oklahoma Industrial Development and Park Commission . . . with the provision that, where it is unnecessary to expend the amount appropriated for a specific purpose, said amounts not expended may be expended for any other of the several purposes designated in the appropriations. . . . "DIVISION OF PARKS, RECREATION AND WATERWAYS "The following appropriation shall be for the expenses of personal services, premiums of Workmen's Compensation, and other necessary insurance, travel, supplies, constructions, equipment, acquisition of land needed for park purposes, and any other expenses necessary to the efficient and effective operation of the State Park System . . . . Amount not shown here "DIVISION OF LODGES "Expenses of personal service, premiums for Workmen's Compensation and other necessary insurance, travel, supplies and general operating expenses . . ." Amount not shown here (Emphasis added) The foregoing demonstrates a sum was appropriated to the Commission for the Division of Parks, Recreation and Waterways, "or so much thereof as may be necessary . . . for the expenses . . . and any other expenses necessary to the efficient and effective operation of the State Park System," however,"where it is unnecessary to expend the amount appropriated for a specific purpose," then, "said amounts not expended may be expended for any other of several purposes designated in the appropriations" as provided for in Section 1 of the Act.  While the Oklahoma Industrial Development and Park Commission is not authorized to exercise its discretion in determining whether any part of the funds appropriated for parks, recreation and waterways will be expended for such purposes, the Commission may expend any unexpended balance of said funds for any of the other purposes for which appropriations were made in Section 1.  The Legislature intended said funds were to be used for the purposes designated, e.g., "all expenses necessary to the efficient and effective operation of the State Park System." The Legislature did not intend any financial curtailment, restriction or limitation upon the operation of the State Park System other than that imposed by the Legislature. House Bill No. 767, 31st Legislature, First Session, provides in part as follows: "Section 1. . . . No monies herein appropriated and no monies from any revolving fund or from any source of income whatsoever shall be used for replacing, renovating, or purchasing any equipment or materials in State owned lodges leased to any person, firm, or corporation; provided further, that such replacements, renovations, and purchases shall be made by the lessee thereof. . . ." We are advised that Bond issues for construction of lodges included the construction of cabins as a part thereof.  Hence, the Commission may expend the surplus remaining in the appropriation for parks, recreation and waterways for the expenses of the Division of Lodges only if a surplus exists in said appropriation after all necessary expenses have been paid therefrom, and provided state-owned lodges and cabins are not leased to any person, firm or corporation.  It is, therefore, the opinion of the Attorney General that the appropriations to the Oklahoma Industrial Development and Park Commission for the Division of Parks, Recreation and Waterways may be expended for cabin maintenance in parks that do have lodges only if a surplus exists in said appropriation after all necessary expenses have been paid therefrom, and further provided, that state owned lodges and cabins are not leased to any person, firm or corporation.  (W. Howard O'Bryan Jr.)